Title: To Benjamin Franklin from John Bartram, 5 November 1768
From: Bartram, John
To: Franklin, Benjamin


Dear ould friend
November the 5th 1768
I have often intended to have wrote to thee this several years but has often been tould that thee was soon to return to thy family and friends so I omitted it, but lately hearing that thee was likely to stay longer I now not onely write a letter of friendship but allso request a favour which the death of our warthy dear friend Peter Collinson hath obliged me to crave. He wrote to me last summer that the King desired me to send him some roots of arums but now I hear Peter is dead and I have not received a line from his son or any of my other Correspondents since ; so that now at present I have not any so intimate or capable as my dear Benjamin to take care of the Box I directed to the King at large on the lid it will oblige me much if thee will please to send or convey it to the King or to his order as thee thinks most suitable; I expect dayly to hear from his son or some of my Correspondents how my affairs stand and whether any is to succed in his room to receive the Kings bounty to me or whether I must send anualy more plants to the King and to whome I must direct them. Captain Falconor promiseth to take great care of the Kings Box.
Alltho I have been long deprived of thy agreeable conversation yet for several years I have had thy pretty exact picture hanging by my bed which gives a dayly fresh membrance of intimate frindship to thy sincear friend
John Bartram
 
Addressed: To / Doctor Benjamin Franklin / London
Endorsed: Bartram